 
 
I 
108th CONGRESS
2d Session
H. R. 4599 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2004 
Mr. Wilson of South Carolina introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to provide eligibility for reduced non-regular service military retired pay before age 60, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Guard and Reserve Retirement Retainer Act of 2004. 
2.Eligibility for reduced non-regular service retired pay before age 60 
(a)Eligibility beginning at age 55Section 12731(a)(1) of title 10, United States Code, is amended by striking 60 years of age and inserting 55 years of age. 
(b)Reduced retired pay when commenced before age 60Section 12739 of such title is amended— 
(1)in subsection (a), by inserting , subject to subsection (d), after this chapter is; 
(2)by redesignating subsection (d) as subsection (e); and 
(3)by inserting after subsection (c) the following new subsection (d): 
 
(d)In the case of a person to whom payment of retired pay under this chapter commences after the person attains 55 years of age and before the person attains 60 years of age, the total amount of the monthly retired pay computed under subsections (a), (b), and (c) shall be reduced by the percentage specified for the age of the person when payment of the retired pay commences, as follows: 
 
 
 
 Age (in years) when payment of retired pay commences:Percentage by which retired pay is to be reduced: 
 
5512.5 
569.0 
576.0 
583.5 
591.5. . 
3.Continuation of age 60 as minimum age for eligibility of non-regular service retirees for health careSection 1074(b) of title 10, United States Code, is amended— 
(1)by inserting (1) after (b); and 
(2)by adding at the end the following new paragraph: 
 
(2)Paragraph (1) does not apply to a member or former member entitled to retired pay for non-regular service under chapter 1223 of this title who is under 60 years of age.. 
4.Effective date and applicabilityThis Act and the amendments made by this Act shall take effect on the first day of the first month that begins more than 180 days after the date of the enactment of this Act. 
 
